DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Response to Arguments
Applicant’s arguments, see pages 10-11, filed on 12/10/2021, with respect to the rejection(s) of claim(s) 1-10 under U.S.C. 102 have been fully considered and are persuasive.  Therefore, the rejections has been withdrawn.  However, upon further consideration, a new ground(s) of rejection is made in view of Imura et al. (US 9598842).

Claim Rejections - 35 USC § 102/103
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.


The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claim(s) 1, 9, 11, 15, 16, 18 is/are rejected under 35 U.S.C. 102(a)(1) as anticipated by or, in the alternative, under 35 U.S.C. 103 as obvious over Imura et al. (US 9598842), hereinafter ‘Imura’.
Imura discloses or renders obvious:
1. (Currently amended) A hydraulic system, comprising: a hydraulic pump/motor (9); a hydraulic load (6); an electric machine (7) configured to work as an electric generator and mechanically coupled with the hydraulic pump/motor; a low-pressure fluid tank (14); a delivery passage (30, including line between 33 and 30 including valve 11c) connecting the hydraulic pump/motor to the hydraulic load; a first valve (11b) positioned along a branch (33) bypassing part of the delivery passage, 
the first valve connecting the hydraulic load with the hydraulic pump/motor when pressure at the hydraulic load is above a threshold pressure (valve 11b opens during a boom lowering operation which inherently has a pressure value since pressurized fluid exiting the hydraulic cylinder drives the pump/motor 9 to drive the generator-motor 7 to recover energy, this inherent pressure value during a boom lowering operation meets the recitation of a pressure threshold which is merely a pressure value; Col. 11 lines 39-61, alternatively, it would have been obvious to one of ordinary skill in the art to recognize that the hydraulic load is configured to operate at various pressure levels, and the first valve would be in its open position during instances when a pressure from the hydraulic load is above a pressure threshold);
an exit passage (32 or 31) connecting the hydraulic load to the low-pressure fluid tank and bypassing the hydraulic pump/motor; and a second valve (11a, 4, 5) positioned along the exit passage, the second valve connecting the hydraulic load with 

9. (Currently amended) The hydraulic system according to claim 1, further comprising a safety relief valve and a safety relief passage connected to the delivery passage (relief valve 13 and its connecting line is connected to the delivery passage).  

11. (New) A hydraulic system, comprising: a hydraulic pump/motor (9) delivering fluid in a supply direction (direction going away from pump/motor 9) and receiving fluid in a regeneration direction (direction going towards pump/motor 9); a hydraulic load (6); an electric machine (7) mechanically coupled with the hydraulic pump/motor; a low-pressure fluid tank (14); a delivery passage (30, line between 33 and 30 including valve 
the first valve moving to the open position when a pressure from the hydraulic load is above a pressure threshold (valve 11b opens during a boom lowering operation which inherently has a pressure value since pressurized fluid exiting the hydraulic cylinder drives the pump/motor 9 to drive the generator-motor 7 to recover energy, this inherent pressure value during a boom lowering operation meets the recitation of a pressure threshold which is merely a pressure value; Col. 11 lines 39-61, alternatively, it would have been obvious to one of ordinary skill in the art to recognize that the hydraulic load is configured to operate at various pressure levels, and the first valve would be in its open position during instances when a pressure from the hydraulic load is above a pressure threshold);
an exit passage (32) connecting the hydraulic load to the low-pressure fluid tank and bypassing the hydraulic pump/motor; a second valve (5) positioned along the exit passage, the second valve opening to flow fluid to the low-pressure fluid tank when the pressure from the hydraulic load is below the pressure threshold (as no threshold pressure is specified, examiner holds that there exists a pressure below the threshold pressure value previously discussed at which the boom cylinder is raised; for example, a boom device coupled with a bucket that is carrying a heavy load while performing a lowering operation can be expected to result in a higher pressure within the boom cylinder than when raising the boom cylinder while carrying no load; Col. 9 lines 50-67, 
and a third valve (check valve next to 11c in Fig. 2) preventing flow in the regeneration direction within a portion of the delivery passage.  

15. (New) The hydraulic system of claim 11, wherein the third valve is a check valve positioned along the delivery passage (check valve next to 11c in Fig. 2).  

16. (New) The hydraulic system of claim 15, wherein the bypass branch, the delivery passage, and the exit passage meet at a node and the node is connected to the hydraulic load (it should be noted that is a broad limitation and that this node may be indirectly connected to the hydraulic load which is consistent with applicant’s disclosure since applicant’s node is indirectly connected to the hydraulic load, see annotated  Imura Fig. 2’).  

    PNG
    media_image1.png
    543
    628
    media_image1.png
    Greyscale


18. (New) A hydraulic system, comprising: a hydraulic pump/motor delivering fluid in a supply direction and receiving fluid in a regeneration direction; a hydraulic load; an electric machine mechanically coupled with the hydraulic pump/motor; a low-pressure fluid tank; a delivery passage connecting the hydraulic pump/motor to the hydraulic load; a bypass branch bypassing part of the delivery passage; a first valve positioned along the bypass branch, the first valve comprising an open position which flows fluid in the regeneration direction and a closed position which prevents flow, and the first valve moving to the open position when a pressure from the hydraulic load is above a pressure threshold; an exit passage connecting the hydraulic load to the low-pressure fluid tank and bypassing the hydraulic pump/motor; and a second valve positioned 
(see claim 11 rejection for equivalent limitation mapping and discussion).  

Allowable Subject Matter
Claims 3, 5, 12, 13, 14, 17, 19, 20 are objected to as being dependent upon a rejected base claim, but would be allowable if rewritten in independent form including all of the limitations of the base claim and any intervening claims.

Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure. Rosth (US 9809957), Esders (US 2007/0169473), Esders (US 2008/0152513), Yahner (US 2014/0260222), Raszga et al. (US 2006/0185355), and Moriki et al. (US 2013/0013159) all disclose pertinent hydraulic systems having a pump/motor and valves that allow for recovering energy.

Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to Dustin T Nguyen whose telephone number is (571)270-0163. The examiner can normally be reached M: 9am-6pm; T-Th: 9am-3pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Kenneth Bomberg can be reached on (571) 272-4922. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For 





/DUSTIN T NGUYEN/Primary Examiner, Art Unit 3745                                                                                                                                                                                                        March 3, 2022